PER CURIAM:
Justin Hawkins appeals the district court’s order granting his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), which sought a reduction in sentence based upon the amendments to the crack cocaine sentencing guidelines. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Hawkins, No. 5:98-cr-00016-BO-1 (E.D.N.C. filed Oct. 30, 2009 & entered Nov. 1, 2009). We deny Hawkins’ motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.